      Case 7:17-cv-00137-KMK-LMS Document 92-1 Filed 02/28/20 Page 1 of 4



UNITED STATES DISTRICT coURr .
SOUTHERN DISTRICT OF NEW YORK

-S&t l)'f",nt t &rewef1               worKe~
t.tric!. oehvery i=.rt'lployee!i. Loeal Un,~
No . (( i;;>' et-.   a.-(.,
                                       Plaintiff,
                                                                  Case No.    17- l31
                                                                     Civ.         (KMK)(Ltt.5)
           -V-
                                                                  CASE MANAGEMENT AND
  John u\ tic h.                                                  SCHEDULING ORDER


                                       Defendant.


KENNETH M. KARAS, District Judge:

                      At the conference byfore the Court held on                           this
Case Management Plan and Schedul1ng.Order was adopted in accordance with Rules l 6-26(f) of the
Federal Rules of Civil Procedure.          ·


 1.                  This case (is)   90       be tried to a jury [circle one].

2.                   No additional parties may be joined except with leave of the Court.

3.                   Amended pleadings may not be filed except with leave of the Court.

4.                   Initial disclosure pursuant to Rule 26(a)(l), Fed. R. Civ. P., will be completed not
                     later than Apf't l ·;,y, 2020           [ absent exceptional circumstances, within
                     fourteen (14) days of the date of the parties' conference pursuant to Rule 26(f)].

5.                   All fact discovery is to b~ completed no later than AY5uSt- 3), ~02 O           [a
                     period not to exceed 120 days unless the Court finds that the case presents unique
                     complexities or other exceptional circumstances].

6.                   The parties are to conduct discovery in accordance with the Federal Rules of Civil
                     Procedure and the Local Rules of the Southern District of New York. The
                     following interim deadlines may be extended by the parties on consent without
                     application to the Court, provided the parties meet the fact discovery completion
                     date in paragraph 6 above:

                     a.       Initial requests for production of documents to be served by ~ l~,'loZO
       Case 7:17-cv-00137-KMK-LMS Document 92-1 Filed 02/28/20 Page 2 of 4



                     b.   ~· Interrogatories tO be Served by    Apr, l    21./ I d020

                     c.      Depositions to be completed by     Jul\t J'i, ;JO 2. 0
                                                                                                                                     ~       '             '   J;




                               i.      Unless the parties agree or the Court so orders, 'depo~itions a.ii/ ~ot .
                               to be held until all parties have responded to initial requests for document
                          ·. ~ pro~~~tion.

        ·, ::"-:;,           ii.     There is no priority in deposition by reason of a party's status as
                             plaintiff or defendant.
                                                                               '.~   ~;; ~·'..-,.\; .. : ".!   \   ....i>   .. ":.. ,., ... i'
                                                                                                                                         ~       ;   ·:   ".:-~ ~
                             111.   Unless the parties agree' orthe,Court socor~ers,,nori-P,arty .. _ ,                                                   t,, .,
                             depositions shall follow initial party depositions.      .. ,

                     d.      Requests to Admit to be served no later than      Apn \                           ,JL/1 ;}020 .

7.                   All expert disclosures, including reports, production of underlying documents and
                     depositions are to be completed by:

                     a.      Expert(s) of Plaintiff(s)    :fvne ~4~       ;;Jo20

                     b.      Expert(s) ofDefendant(s)     Jun,e ;)4,      -;Jo2J)

,8.                  Motions: All motions and applications shall be governed by the Court's
                     Individual Practices, including pre-motion conference requirements. Summary
                     Judgment or other dispositive motions are due at the close of discovery. Pursuant
                     to the undersigned's Individual Practices, the parties shall request a pre-motion
                     conference in writing at least two (2) weeks prior to this deadline.

9.                   All counsel must meet for at least one hour to discuss settlement not later than
                     two weeks following the close of fact discovery.

10.                  a.      Counsel for the parties have discussed holding a settlement conference
                             before a Magistrate Judge.
                                '"".

                     b.    . The ~~ies (request)     W;
                                                      not requ~ a settlement conference before a
                             United States Magistrate Judge [circle one].

 11.                 a.      Counsel for the parties have discussed the use of the Court's Mediation
                             Program.

                     b.      The parties (request)~not r e ~ a t the case be referred to the
                             Court's Mediation Program [circle one].



                                                   Page 2 of 4
      Case 7:17-cv-00137-KMK-LMS Document 92-1 Filed 02/28/20 Page 3 of 4




12.           a.      Counsel for the parties have discussed the use of a privately-retained
                      mediator.

              b.      The parties (intend)   ~ to use a privately-retained mediator
                      [circle one].

13.           The parties shall submit a Joint Pretrial Order prepared in accordance with the
              undersigned's Individual Practices and Rule 26(a)(3), Fed.R.Civ.P. If this action
              is to be tried before a jury, proposed voir dire, jury instructions and a verdict form
              shall be filed with the Joint Pretrial Order. Counsel are required to meet and
              confer on jury instructions and verdict form in an effort to make an agreed upon
              submission.

14.           Parties have conferred and their present best estimate of the length of trial is

               'Pla1n-h¢: l/ da.y S
               l)e-Cer'"'ldar-*~ -   do.y .s




                                             Page 3 of 4
      Case 7:17-cv-00137-KMK-LMS Document 92-1 Filed 02/28/20 Page 4 of 4




TO BE COMPLETED BY THE COURT:


15.           [Other directions to the parties:]

There will be no extensions of the deadline for completion of discovery past the date
discovery is scheduled to be completed in this Order without the permission of the Court,
nor should counsel assume that any extensions will be granted. Counsel may seek
permission for extension of interim discovery deadlines from the magistrate judge to whom
the case is referred. Counsel may seek permission for an extension of the deadline for
completion of discovery past the date discovery is scheduled to be completed in this Order
only after consenting to allowing the magistrate judge to handle the case for all purposes.

16.           The next Case Management Conference is scheduled for_ _ _ _ _ _ _ _ __


                                                            r   '
                                                                '.   .•   I   ~ ,'.   :,'   •   .,   ~   •




              The movant' s pre-motion letter is due _ _ _ _ _ _ _ __

              The non-movant's response is due _ _ _ _ _ _ _ _ _ __
                            The Proposed Discovery Schedule is adopted. The
                            Clerk of Court is directed to terminate the Motion at
SO ORDERED.                 Dkt. No. 92.
               April 3, 2020
DATED:        White Plains, New York




                                                               KENNETH M. KARAS
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 4 of 4
